Citation Nr: 0002587	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a rating decision of June 12, 1946, involved 
clear and unmistakable error.

2.  Entitlement to an increased rating for residuals of 
paralysis of the left radial nerve, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for shrapnel wound of 
the left upper arm, involving muscle group V, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for shrapnel wound of 
the lower third of the right leg, involving muscle group XI, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for shrapnel wound of 
the right hip with scar and osteoarthritis, involving muscle 
group XVIII, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for a scar over the 
right temporal region, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for hearing loss in 
the right ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran was scheduled to appear at a 
hearing at the RO on April 23, 1998.  He was notified of the 
scheduled hearing by way of a letter dated in March 1998.  
Evidence of record reflects that the veteran failed to report 
for the hearing.  As the veteran has not offered any evidence 
of good cause as to why he failed to report and has not 
requested that his hearing be rescheduled, the Board will 
adjudicate his appeal based upon the evidence of record.  
38 C.F.R. § 20.704(d) (1999).

A careful review of the record in this case by the Board 
disclosed that there is a question as to whether the rating 
decision of June 12, 1946, was in accord with VA's 1945 
Schedule for Rating Disabilities.  Accordingly, the Board 
will assume jurisdiction over the issue of whether that 
rating decision involved clear and unmistakable error (CUE).

Finally, private treatment records for the veteran from 
Family Medicine Associates reflect treatment for dermatitis 
and venous stasis of the lower right leg.  Further, findings 
from a VA examination, dated in September 1997, attributed 
venous stasis and other lower leg changes to the veteran's 
service-connected disability involving a shrapnel wound to 
the lower third of the right leg.  These records reasonably 
raise the issue of entitlement to service connection for 
possible venous and dermatology-related disabilities, on 
either a direct or secondary basis.  Those issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The June 12, 1946, rating decision, in failing to 
recognize that a compound comminuted fracture of the left 
humerus, with muscle damage, established the presence of a 
severe disability, committed an error which, had it not been 
made, would have manifestly changed the outcome at the time 
of that decision.

2.  The veteran's residuals of a shrapnel wound of the lower 
third of the right leg, involving muscle group XI, are not 
manifested by more than moderate muscle damage.

3.  The veteran's residuals of a shrapnel wound of the right 
hip with scar and osteoarthritis, involving muscle group 
XVIII is manifested by pain when sitting is certain areas; 
and is productive of no more than moderate impairment.

4.  The scar of the right temporal region is moderately 
disfiguring.

5.  Disability associated with the veteran's tinnitus does 
not present an exceptional disability picture such as marked 
interference with employment or requiring frequent periods of 
hospitalization.

6.  The veteran is currently shown to manifest level V 
hearing in his right ear.


CONCLUSIONS OF LAW

1.  The June 12, 1946, rating decision, in failing to assign 
a 30 percent disability for shrapnel wound of the left upper 
arm, involving muscle group V, with a compound comminuted 
fracture of the left humerus, was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (1999).

2.  The criteria for a rating in excess of 10 percent for 
shrapnel wound of the lower third of the right leg, involving 
muscle group XI, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 U.S.C.A. §§ 4.40, 4.45, 4.56, 4.71a, 4.73, 
Diagnostic Code 5311 (1999).

3.  The criteria for a rating in excess of 10 percent for a 
shrapnel wound of the right hip with scar and osteoarthritis, 
involving muscle group XVIII, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 
4.71a, 4.73, Diagnostic Code 5318 (1999).

4.  The criteria for a rating in excess of 10 percent for a 
scar of the right temporal region have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).

5.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic Code 6260 (1998); 
Diagnostic Code 6260, 64 Fed. Reg. 25210 (1999).

6.  The criteria for a rating in excess of 10 percent for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.383, 3.385, 4.7, 4.14, 4.85-
4.87, Diagnostic Code 6100 (1998); Diagnostic Code 6100, 64 
Fed. Reg. 25208-09 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty during World War II from 
September 1942 to August 1945.  His service medical records 
(SMRs) reveal that he was wounded in action in March 1945.  
The wounds were initially described as multiple penetrating 
wounds: right scalp, mild; dorsal surface upper, middle and 
lower third, left arm, penetrating, gutter type, severe; 
penetrating, right buttock, severe, course down to lower 
third; and penetrating gutter type, lower third, medial 
surface, right leg.  The veteran was also noted to have a 
compound comminuted fracture of the left humerus and complete 
paralysis of the left radial nerve due to the left arm wound.  
All of the wounds were debrided at the time the veteran was 
first treated.  He underwent two operations in March 1945 to 
remove foreign bodies from his scalp, and right thigh.  His 
left shoulder was placed in a cast.  He later underwent 
surgery to close the fracture of the left humerus with the 
insertion of a Kirschner wire.

The veteran was then transferred to another hospital for 
continued care.  He underwent surgical closure of his various 
wounds.  The records reflect that the left arm wound was 
described as 6 centimeters (cm) x 30 cm.  The right leg wound 
was 4.5 cm x 12 cm.  The right thigh wound was described as 
2.5 x 6 cm and the right hip wound was given as 5 cm x 8 cm.  
There was no further mention of the veteran's right scalp 
wound.  The respective wounds healed well with the exception 
of the right leg which developed some redness and had a 2-3 
cm area of dehiscence that was attributed to tension.  He 
remained hospitalized through May 1945.  During that time he 
received physiotherapy to try and improve the use of his left 
arm and hand.  He also underwent neurolysis to attempt to 
release his radial nerve from the surrounding tissue.

The veteran was transferred to another hospital, back in the 
United States, to continue his recovery in July 1945.  
Records from that period of hospitalization reflect that he 
originally suffered from left wrist drop but the condition 
improved and disappeared over time.  He still had difficulty 
extending his fingers.  Physical examination at that time 
described a large, adherent, somewhat elliptical scar over 
the middle third of the medial aspect of the right lower leg.  
In addition there was a very long incisional scar over the 
posterior aspect of the left upper arm extending from the 
elbow to the upper aspect of the axilla posteriorly.  There 
was a well-healed scar of the scalp over the right parietal 
area.  There was a rather fibrous ankylosis of the left elbow 
that limited his range of motion to approximately 20 degrees.  
There was also severe muscular atrophy with muscle loss of 
the left upper arm.  There was also a diagnosis of partial 
paralysis of the left radial nerve.  A subsequent orthopedic 
consultation of the left arm reported that the fracture was 
clinically healed.  The elbow had a range of motion of 80 to 
170 degrees.  There was full pronation but the veteran lacked 
50 degrees of full supination.  However, examination of the 
hand revealed no return of power of the long extensors and 
abductor of the thumb.  Further therapy and exercises was 
recommended.  A peripheral nerve examination reported that 
there had been a gradual return of function as far down as 
the extensor carpi radialis muscle.  However, extensors of 
the fingers could still not be innervated.  The veteran was 
recommended for a "Certificate of Disability for Discharge" 
(CDD).  The veteran was then discharged, by reason of 
disability, in August 1945.  The disability listed on the CDD 
was partial paralysis of the left radial nerve, secondary to 
a penetrating wound.

The veteran filed his original application for disability 
compensation in August 1945.  He was granted service 
connection in August 1945 and assigned a 100 percent rating 
for his left radial nerve disability as well as his fractured 
left arm, and wounds to the right lower leg and right scalp.  
There was no breakdown of the rating, rather the 100 percent 
rating appeared as a composite rating.

The veteran was afforded several VA medical examinations in 
June 1946.  A surgical examination reported that the veteran 
complained of left arm numbness and pain in his right leg 
with prolonged walking or standing.  Physical examination of 
the head revealed a 3 inch scar over the right temporal 
region.  It was well-healed and nonadherent with no apparent 
cranial defect.  Examination of the left arm revealed a 
transverse scar, 2 inches in length, lateral aspect, lower 
third, well-healed and nonadherent.  There was a second scar, 
13 inches in length, that extended from the head of the 
radius over the lateral aspect of the arm up to the posterior 
aspect of the head of the humerus at the site of exploration 
of the radial nerve.  The scar was well-healed and 
nonadherent.  There was evidence of moderate loss of muscle 
tissue.  The left arm was 1 1/4 inches smaller than the right.  
The muscle power was fair but did not meet corresponding 
muscle power of the right arm.  The right thigh had a scar, 2 
inches in length, over the medial aspect, mid-third, that was 
well-healed and nonadherent.  The right lower leg had a scar, 
7 inches in length, extending from the mid-third, posterior 
aspect, around and down to the lower third, medial aspect.  
The scar was also well-healed but adherent in the middle.  
There was a dermatitis with pigmentation over the 
posteromedial aspect, lower third, below the scar.  The 
muscle power and function were described as good.  The 
examiner's diagnoses were: cicatrices, left arm, the result 
of shrapnel wounds, manifested by deformity and weakness; 
and, cicatrices, head, right hip, right thigh, and right leg, 
the result of shrapnel wound, manifested by pain and weakness 
in the right leg.

The veteran was afforded a VA neurological examination in 
June 1946.  The veteran indicated that the scar on his head, 
right thigh and right hip did not bother him.  However, he 
said that his right leg would hurt if he walked a lot.  He 
also said that his left wrist would not bend.  The examiner 
noted the veteran's multiple shrapnel wounds.  He said that 
the only one having any apparent neurological significance 
was the left arm injury.  The examiner said that there was 
moderate atrophy of the triceps muscles and those on the 
flexor surface of the forearm.  The left arm and forearm were 
measured as smaller than the right arm and forearm.  The left 
grip was weaker and the left triceps was reported as 
retarded, if not absent.  There was moderately impaired 
palmar flexion of the hand at the wrist joint with the 
fingers fully flexed.  The examiner also reported that the 
cutaneous disturbance was in conformity with distribution of 
the radial nerve.  The examiner's diagnosis was residuals of 
paralysis of the left radial nerve.

In a rating decision, dated June 12, 1946, the RO assigned 
several different ratings to the veteran's respective 
disabilities.  The veteran was assigned 20 percent for 
residuals of paralysis of the left radial nerve; 20 percent 
for shrapnel wound of the lower third of the right leg; 10 
percent for shrapnel wound of the upper left arm; 10 percent 
for scar on the right temporal region; and, noncompensable 
ratings for shrapnel wound of the right hip and shrapnel scar 
of the right thigh.  The ratings were based upon the 1933 
Schedule for Rating Disabilities, under Extension 6, although 
the use of the 1945 Schedule for Rating Disabilities was 
prescribed for rating decisions after April 1, 1946. 

The veteran was afforded VA examinations in September 1947.  
Neurological findings noted the veteran's traumatic and 
surgical scar on the left arm to be well-healed, nontender 
and nonadherent.  There was marked atrophy of the triceps and 
biceps and moderate atrophy of the extensor group of the 
forearm.  There was full motion in the left shoulder and 
elbow.  Flexion of the wrist was limited to 45 degrees but 
there was no limitation of extension, or ulnar or radial 
deviation.  There was moderate weakness of extension of the 
fingers and thumb but full voluntary extension could be 
carried out.  There was a moderate hypesthesia in the radial 
and lateral antebrachial cutaneous nerves.  The examiner's 
diagnosis was partial paralysis of the left radial nerve.  

The veteran was afforded a VA surgical examination, also in 
September 1947.  The findings regarding the right temporal 
scar were the same as the June 1946 examination.  The right 
thigh scar was again described as well-healed, nontender, and 
nonadherent without loss of muscular substance.  The scar on 
the lower right leg was also described as well-healed, 
nontender but adherent in its middle third.  There was no 
loss of muscular substance.  The scar over the posterior 
aspect of the right hip was also well-healed, nontender, 
nonadherent with no loss of muscular substance.  Range of 
motion in the lower extremities was normal and there was no 
evidence of atrophy.  The veteran did continue to experience 
pain and weakness in the right leg.  The veteran was also 
afforded a VA otological examination where he was diagnosed 
with tinnitus aurium.

In a rating decision, dated in October 1947, the veteran's 
disability rating for the shrapnel wound to his lower right 
leg was reduced to 10 percent.  He was also granted service 
connection for tinnitus and assigned a 10 percent rating.  
The veteran's shrapnel wound of the left upper arm was 
maintained at a 10 percent rating under Diagnostic Code 5306.  
The remainder of the veteran's disability ratings were also 
kept at the same rating level as before.  The veteran was 
also granted service connection for tinnitus, and assigned a 
10 percent rating.  The 1945 Schedule for Rating Disabilities 
was used by the RO in evaluating the veteran's various 
disability ratings.

The veteran was afforded VA surgical and neurological 
examinations in August 1949.  The findings were essentially 
the same as the 1947 VA examinations.  He was also afforded 
VA examinations in October 1954 with much the same results 
although he was diagnosed with osteoarthritis in the right 
hip based on x-ray findings.  He was also found to have a 
right ear hearing loss that was service connected by way of a 
rating decision dated in October 1954.  He was assigned a 10 
percent rating for the hearing loss.  The veteran's shrapnel 
wound of the right hip was increased to 10 percent by the 
same rating decision based upon the osteoarthritis finding.

In a claim received at the RO on July 7, 1997, the veteran 
sought increased ratings for his service-connected 
disabilities.  He asserted that his disabilities had 
increased in severity over the years and that he experienced 
problems with circulation and swelling in both ankles.  He 
said that he wore support legging and knee braces supplied by 
VA.

Associated with the claims file are private treatment records 
from Family Medicine Associates for the period from February 
1995 to June 1997.  The records reflect laboratory test 
results related to monitoring of the veteran's prothrombin 
time.  They also show treatment for venous stasis and 
dermatitis in the legs, with the right greater than the left 
and some hyperpigmentation, labeled as probable stasis 
dermatitis.  He was treated on November 9 1996, for 
complaints of pain along his medial thigh and on the medial 
aspect of his right leg.  The treating physician noted the 
veteran's war injuries and that the veteran had had swelling 
and infection of his leg previously but no deep vein 
thrombosis.  Physical examination reported that the veteran 
was tender along the course of the long saphenous vein.  
There was a defect in the medial aspect of the right calf 
with scarring.  There also was redness, heat and a bit of 
scaling around the distal lower leg.  The diagnosis was 
cellulitis of the right leg, rule out deep vein thrombosis.  
An entry, dated November 10, 1996, noted that the veteran 
felt dramatically better and that Doppler ultrasound of the 
right leg was negative.  A subsequent entry, dated November 
25, 1996, noted that his symptoms were gone and provided a 
diagnosis of resolved erysipelas, right lower leg and venous 
stasis.

The veteran was afforded VA examinations to evaluate his 
various disabilities in September 1997.  As part of his 
audiology examination the veteran's audiogram revealed the 
following results with pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
80
100
105
LEFT
25
30
80
95
105

The average decibel loss in the right ear was 79.  The 
average decibel loss in the left ear was 78.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 84 percent in the left ear.

The veteran was also noted to have bilateral tinnitus with it 
being worse in the right ear than in the left ear.  The 
tinnitus was described as rather aggravating to the veteran.  
The examiner stated that the veteran had a mild hearing loss 
in the lower frequencies sloping to a profound hearing loss 
in the higher frequencies.  The hearing loss was determined 
to be sensorineural in nature.  

The veteran was afforded a VA muscles examination in 
September 1997.  He was noted to be 76 years old at the time 
of the examination.  Physical examination of the left arm 
revealed a scar extending from the posterior aspect, just 
posterior to the acromial base, extending distally to beyond 
the lateral humeral condyle.  The scar was well-healed 
although there was loss of subcutaneous tissues and fat as 
well as underlying musculature.  The lateral head of the 
triceps was quite deficit [sic] although he had 5/5 strength 
with his triceps at that time.  The strength testing did 
cause pain in the mid-shaft of the humerus.  The humerus was 
palpably deformed subcutaneously with the skin adherent to 
underlying bone.  He had 5/5 strength of his biceps although 
this also created pain in the mid-shaft of his humerus.  He 
had intact radial nerve function distally and intact 
neurovascular status overall in the left upper extremity.  
The elbow range of motion was full and painless.  The 
shoulder range of motion was described as full with the 
exception of about 5 degrees of active elevation when 
compared to right shoulder.  Examination of the right calf 
revealed a large 16 cm healed scar overlying the medial head 
of the gastroc muscle.  The scar was well-healed and the skin 
distal to the scar showed evidence of vascular changes 
consistent with venous stasis.  Distal to the scar, the ankle 
and foot were quite swollen, also consistent with venous 
stasis.  He had 5/5 strength in the gastrocnemius muscle 
present and excellent excursion of the ankle with gastroc 
contracture.  The skin distal to the scar was completely 
insensate.  The lateral border of his foot had intact 
sensation by comparison.  The remaining scars on the right 
medial thigh, measuring 6 cm in the right buttock, had loss 
of subcutaneous tissue and slight hypertrophic scar formation 
but no nerve injury.  There might be slight loss of 
underlying muscle bulk in the right buttock wound which was 
only minimally cosmetically noticeable.  The veteran 
occasionally had pain in the right buttock wound with certain 
areas of sitting.  Palpation of the shrapnel remaining in the 
right temporal area showed a palpable bump in the 
subcutaneous tissues overlying the temporal lobe of the 
brain.  There was no pain with palpation unless deep 
palpation was attempted.  The bump was not mobile 
subcutaneously.  An x-ray of the left humerus was interpreted 
to show an old fracture of the mid-humerus.  Linear 
collection of calcifications were seen just posterior to the 
humerus and appeared to be dystrophic in nature.  A soft 
tissue defect was seen dorsal to the mid-humerus.  There were 
no additional findings.  

The examiner's diagnoses were status post shrapnel wound with 
open fractured left humerus.  There appeared to have been an 
excellent result from open reduction and internal fixation of 
the humerus fracture.  The skin was quite adherent to the 
underlying bone but muscle function and nerve function 
distally appeared to be intact.  He did have pain with 
activities of daily living and attempts at heavy lifting with 
the upper extremity.  Right calf scar causing distal venous 
stasis changes.  The examiner noted that the veteran was at 
risk for ulceration and other problems of the skin distal to 
the scar medially on the right calf.  He was also insensate 
in the area.  Right buttock scar with loss of subcutaneous 
fat but otherwise cosmetically acceptable.  Right thigh 
medial scar also with some loss of subcutaneous fat and some 
hypertrophic scar formation but otherwise cosmetically 
acceptable.  Right temporal retained subcutaneous fragment, 
not causing problems except occasional difficulties with hair 
styling and combing.

The veteran was also afforded a VA neurology examination in 
September 1997.  The examiner reported that motor system 
examination demonstrated a severe loss of muscle mass, 
including triceps and some biceps muscle, in the left arm.  
The veteran had a long well-healed scar which had previously 
been adequately described.  The veteran had loss of sensation 
throughout the distribution of the musculocutaneous nerve on 
the left.  He had weakness in the biceps, deltoid and triceps 
functions on the left.  However he was able to move the elbow 
joint through its full range of motion, and was able to move 
the shoulder joint through its full range of motion.  There 
was some diminution of grip strength, but there was no muscle 
atrophy and no sensory loss in the left hand.  The veteran 
had a well-healed scar on the right lower extremity in the 
middle portion of the triceps sural muscle that is the 
gastroc soleus group.  He had lost his ankle jerk on the 
right, and he had lost distal sensation in the distribution 
of the saphenous nerve on the right side.  There was also 
absence of the distal portion of the triceps and 
gastrocnemius muscles.  They veteran had some soft tissue 
loss and a well-healed surgical scar on the right hip just 
lateral to the sacroiliac joint.  There was no absence of 
nerve function other than loss of sensation in the vicinity 
of the scar itself.  The examiner's impression was that the 
current status of the veteran's war injuries, with damage to 
the musculocutaneous, the distal saphenous and the distal 
portion of the sciatic nerve on the right side, were 
unchanged.  The examiner further stated that the veteran's 
apparent worsening was most probably due to the effects of 
age and other systemic illnesses rather than any change in 
the circumstances of his war injuries.

II.  Analysis

A.  CUE

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (1999).  

In Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992) (en banc)), the 
United States Court of Appeals for Veterans Claims (Court) 
established a three-prong test to establish a claim of clear 
and unmistakable error:

(1) '[E]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,' (2) the error must 
be 'undebatable' and the sort 'which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made,' and, (3) a 
determination that there was [clear and 
unmistakable error] must be based on the record and 
law that existed at the time of the prior 
adjudication in question.

Damrel, 6 Vet. App at 245.

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."

It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error.  Thus even 
where the premise of error is accepted, if it is 
not absolutely clear that a different result would 
have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. at 313 (Emphasis in the original).

In this case, in June 1946, Diagnostic Code 5305 (or 5306) 
provided for a 10 percent evaluation for a moderate 
impairment of muscle group V (or VI) involving either the 
major or minor arm.  A 30 percent rating was provided for a 
moderately severe impairment of the major arm, while a 20 
percent rating was provided if it involved the minor arm.  A 
40 per cent evaluation was warranted for a severe impairment 
of the major arm, with a 30 percent rating applicable for the 
minor arm.  At the time of the June 1946 rating decision, 
VA's Schedule for Rating Disabilities, 1945 Edition, also 
contained a note preceding the diagnostic codes for rating 
muscle injuries, which stated, "[I]n rating disability from 
injuries of the musculoskeletal system, attention is to be 
given first to the deeper structures injured, bones, joints 
and nerves.  A compound comminuted fracture, for example, 
with muscle damage from the missile, establishes a severe 
muscle injury...." (Emphasis added).

Here, the applicable regulations extant in 1946 and, 
specifically, the note in the rating schedule set forth 
above, were obviously incorrectly applied, in that the 
assignment of at least a 30 percent rating for severe muscle 
injury to the minor arm was mandated by the rating schedule.  
When the RO failed to follow that note their error was 
undebatable, as neither the law nor the evidence was 
ambiguous.  Had the error not been made, the veteran would 
have received compensation at least at the 30 percent rate 
effective from June 12, 1946.  Consequently, as it is 
absolutely clear that correct application of the rating 
schedule provisions would have resulted in at least a 30 
percent rating, the Board concludes, that the June 12, 1946, 
rating decision involved clear and unmistakable error.  
38 C.F.R. § 3.105(a).  Hence the Board amends the June 12, 
1946 rating decision, and assigns a 30 percent rating for 
residuals of a shrapnel wound to the left upper arm, 
involving muscle group V, effective from June 12, 1946.

In reaching this decision, the Board acknowledges that the RO 
certified the issue of entitlement to an increased rating for 
the same disability.  That issue, however, is further 
addressed in the REMAND portion of this decision.

The Board further acknowledges that the RO never addressed 
the issue whether or not the June 1946 rating decision was 
clearly and unmistakably erroneous, and that the veteran did 
not raise that issue.  The regulations governing ratings, 
however, required that the Board evaluate the veteran's 
disability in relation to its history.  38 C.F.R. § 4.1 
(1999).  Our review of his history discloses that the June 
12, 1946, rating decision was clearly and unmistakably 
erroneous.  As such, that rating decision is not correct and 
the Board concludes that we are authorized to take corrective 
action sua sponte.  Cf. 38 U.S.C.A. § 7105 (West 1991).

B.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for his service-connected 
disabilities are plausible and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Muscle Injuries

The Board notes that the Rating Schedule has been revised 
with respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed.Reg. 30235-30240 (Jun. 3, 
1997) (codified at 38 C.F.R. §§ 4.55 - 4.73 (1998); 38 C.F.R. 
§§ 4.47-4.54 and 4.72 were removed and reserved).  However, 
the veteran's claim was received at the RO on July 7, 1997, 
after the effective date of the amended regulations.  
Accordingly, only the revised regulatory criteria will be 
used to adjudicate the residuals of his muscle injuries.

Under the regulations currently in effect for the evaluation 
of muscle disabilities, a comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56 (1999).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1) (1999).

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (1999).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance when compared with the sound side 
will demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (1999).

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d) (1999).

1.  Shrapnel Wound of the Lower Third of the Right Leg,
Involving Muscle Group XI

Muscle group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf.  The function of muscle 
group XI is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Under Diagnostic Code 5311, a moderate 
disability warrants a 10 percent evaluation, and a moderately 
severe disability warrants a 20 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5311.  The veteran is 
currently rated as 10 percent disabled under Diagnostic Code 
5311.

The Board notes that the veteran continued to complain of 
pain and weakness in his right leg at his VA examinations in 
1946, 1947, 1949, and 1954.  However, the wound scar itself 
was found to be well-healed, nontender and nonadherent 
through the years.  The September 1997 VA examination 
reported 5/5 muscle strength in the gastrocnemius muscle and 
excellent excursion of the ankle with gastroc contracture.  
The neurology examiner concluded that the status of the 
veteran's musculocutaneous, distal saphenous and distal 
portion of the sciatic nerve, on the right side, were 
unchanged.  The Board notes that the venous and skin changes 
noted on the VA muscle examination are addressed in the 
INTRODUCTION portion of this decision.

In applying the regulatory criteria to the evidence of 
record, the Board notes that the veteran's shrapnel wound of 
lower third of the right leg can only be described as 
moderate.  The veteran's wounds were not such as to meet the 
criteria under 38 C.F.R. § 4.56 for designation as moderately 
severe.  There has never been a finding of prolonged 
infection, or loss of strength compared to the sound side.  
The veteran's current symptoms, to include pain and weakness, 
are more than adequately compensated for in his current 10 
percent rating.  Accordingly, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for a shrapnel wound of the lower third of the 
right leg, involving muscle group XI.  

2.  Shrapnel Wound of the Right Hip with Scar and 
Osteoarthritis,
Involving Muscle Group XVIII

The veteran's right hip wound residuals are rated by the RO 
under a disability of Muscle Group XVIII whose function is 
outward rotation of the thigh and stabilization of hip joint.  
38 C.F.R. § 4.73, Diagnostic Code 5318 (1999).  Under 
Diagnostic Code 5318, a 10 percent disability is warranted 
where there is a moderate disability.  A 20 percent rating is 
for application where there is evidence of a moderately 
severe disability.  

In this case, the veteran has been noted to have no 
limitation of motion of the right leg on his prior VA 
examinations.  Although no specific finding was made with 
respect to range of motion of the right hip on the September 
1997 VA examination, there is no evidence of record to 
demonstrate any change.  The VA muscle examiner stated that 
there might be slight loss of underlying muscle in the right 
buttock but the wound was only minimally cosmetically 
noticeable.  The neurology examiner noted that there was no 
absence of nerve function other than loss of sensation in the 
vicinity of the scar itself.  

The veteran was diagnosed with osteoarthritis of the right 
hip in 1954 based on the results of x-ray findings.  His 
disability rating was increased to its current 10 percent 
level based on that finding.  In applying the regulatory 
criteria to the evidence of record, the Board notes that the 
veteran's shrapnel wound of the right hip can only be 
described as moderate.  The wound does not meet the criteria 
under 38 C.F.R. § 4.56 for designation as moderately severe.  
There has never been a finding of prolonged infection, or 
loss of strength compared to the sound side.  The veteran's 
current symptoms, to include occasional pain with certain 
areas of sitting and osteoarthritis, are more than adequately 
compensated for in his current 10 percent rating.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased evaluation for a shrapnel 
wound of the right hip with scar and osteoarthritis, 
involving muscle group XVIII.

In reaching these decisions the Board considered whether 
separate evaluations are warranted for tender or painful 
scars.  In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
the Court held that a veteran was entitled to a separate 
rating for scars if none of the symptomatology was 
duplicative of or overlapping with the symptomatology of 
another condition.  However, a 10 percent evaluation for 
moderate muscle disability specifically contemplates 
objective findings of entrance and exit scars as a residual 
of a gunshot wound which caused the muscle injury.  The 
criteria for slight or insignificant disability of muscles 
contemplates a minimum scar; the criteria for moderate muscle 
disability contemplates relatively small entrance and exit 
scars as the result of a gunshot wound.  38 C.F.R. § 4.56.  
To provide a separate rating for a condition already 
contemplated by a specific diagnostic code under which the 
veteran is rated, Diagnostic Codes 5311 and 5318, would 
constitute rating the "same disability" or the "same 
manifestation" in violation of the rule against pyramiding.  
38 C.F.R. § 4.14 (1999).

3.  Scar on Right Temporal Region

The veteran's scar on the right temporal region has been 
rated under Diagnostic Code 7800.  38 C.F.R. § 4.118 (1999).  
Under Diagnostic Code 7800 a 10 percent rating is warranted 
for moderate disfiguring scar to the head.  A 30 percent 
rating is for consideration where there is severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  38 C.F.R. § 
4.118.

The findings from the September 1997 VA examination reported 
that the scar presented no problems other than occasional 
difficulties with hair styling and combing.  The scar was, 
and has been for over 50 years, well-healed, nonadherent, and 
nontender.  There is no evidence of record to indicate that 
the veteran's residual scar is anything more than moderately 
disfiguring.  There is no evidence that the scar is 
productive of marked and unsightly deformity of any part of 
the head.  The Board has considered a higher rating under 
Diagnostic code 7805, where a scar is rated based upon 
limitation of function of part affected.  38 C.F.R. § 4.118  
However, there is no evidence of record to indicate that the 
veteran's scar has caused any type of limitation of function, 
and certainly nothing beyond the 10 percent rating currently 
assigned.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased rating.

4.  Tinnitus

The Board notes that effective June 10, 1999, the VA revised 
the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  64 Fed. Reg. 25202-210 (1999).  However, the 
changes in regulations pertaining to evaluations for tinnitus 
were not significant in regard to the veteran's disability 
rating.  The Board notes that the RO has not had a chance to 
evaluate the veteran's claim under both the old and new 
rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991) (where the law or regulations change while a case 
is still pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  
However, as the changes made do not reflect any substantive 
change in the evaluation of the veteran's disabilities, the 
Board concludes that there is no prejudice to the veteran by 
evaluating his tinnitus (and hearing loss, considered below) 
for the first time under both sets of regulations.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran was granted service connection for tinnitus in 
October 1947.  The effective date was established as of 
September 25, 1947, the date of a diagnosis by way of a VA 
examination.  The veteran was assigned a 10 percent rating.  
Subsequently, he was granted service connection for right ear 
hearing loss in October 1954, with an effective date of 
September 25, 1947.  The veteran's tinnitus and right ear 
hearing loss were then rated together, at the 10 percent 
level, until October 1997 where the veteran received a 
separate 10 percent rating for his tinnitus, effective the 
date his claim for an increased rating was received, or July 
7, 1997.  The veteran did not express any disagreement with 
the RO's action.  Accordingly, the only issue before the 
Board is whether an increased rating for tinnitus is 
justified.

Currently, the veteran's service-connected tinnitus is rated 
under 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  Under 
Diagnostic Code 6260, a maximum schedular rating of 10 
percent is applicable for persistent tinnitus, as a symptom 
of head injury, concussion, or acoustic trauma.  Under the 
amended regulations, a 10 percent rating is warranted under 
Diagnostic Code 6260 as the maximum for recurrent tinnitus.  
64 Fed. Reg. 25210 (1999).

The veteran commented at his September 1997 VA examination 
that his tinnitus was aggravating.  There was no complaint 
that it was debilitating and no finding that it interfered 
with the veteran's employability, or caused him to be 
hospitalized. In reviewing the evidence of record, there is 
no basis to assign a higher percentage for the veteran's 
tinnitus.  He currently is rated at the maximum level, under 
both the old and amended regulations.  Moreover, he has not 
demonstrated, or asserted, that his tinnitus disability is so 
severe as to warrant consideration for an extraschedular 
rating under 38 C.F.R. § 3.321(b) (1999).  Accordingly, there 
is no basis to justify an increased rating.

5.  Right Ear Hearing Loss

As noted previously, regulations pertaining to rating 
disabilities for hearing loss were amended effective June 10, 
1999.  However, the changes made for evaluating the level of 
disability for hearing loss were not significant.  
Previously, levels of impairment were evaluated under 
Diagnostic Codes 6100-6110, with rising disability ratings 
given a different diagnostic code.  As a result of the 
revision, only Diagnostic Code 6100 applies to all levels of 
impairment.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100, 64 Fed. Reg. 
25208-09 (1999).

A review of the September 1997 VA audiometric study 
correlates to level V hearing in the right ear.  See 38 
C.F.R. § 4.85, Table VI (1998); 64 Fed. Reg. 25208 (1999).  
Where service-connection is established for only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  See VAOPGCPREC 32-
97; 64 Fed. Reg. 25206 (1999).  The combination of the two 
ears corresponds to a noncompensable rating.  See 38 C.F.R. § 
4.87, Table VII, Diagnostic Code 6100 (1998); Table VII, 
Diagnostic Code 6100, 64 Fed. Reg. 25209 (1999).  The 
assigned evaluation is determined by mechanically applying 
the rating criteria to certified test results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board notes that the veteran's 10 percent rating for his 
right ear hearing loss has been in effect for over 20 years.  
As such, the rating is protected, and despite the findings 
based on the current examination warranting a noncompensable 
rating, the current rating cannot be reduced.  38 U.S.C.A. 
§ 110 (West 1991); 38 C.F.R. § 3.951(b) (1999).  Accordingly, 
there is no basis to justify an increased rating for the 
veteran's right ear hearing loss under either the prior or 
amended regulations.


ORDER

The rating decision of June 12, 1946, was clearly and 
unmistakably erroneous in failing to assign a 30 percent 
disability evaluation for residuals of a shrapnel wound to 
the upper left arm.  Appropriate benefits, are granted 
subject to governing criteria for the payment of monetary 
awards.

Increased evaluations for shrapnel wound of the lower third 
of the right leg, shrapnel wound of the right hip, scar over 
the right temporal region, tinnitus, and hearing loss in the 
right ear are denied.


REMAND

As noted above, the issue of entitlement to increased ratings 
for residuals of paralysis of the left radial nerve, and for 
shrapnel wound of the left upper arm, involving muscle group 
V, must be deferred pending further action.  The Board notes 
that there is no evidence in the claims file to indicate 
which is the dominant arm of the veteran.  The veteran's 
service medical records do not appear to provide any 
amplifying information.  The prior VA rating decisions do not 
provide an indication as they rated the veteran's left radial 
nerve disability at 20 percent and his left upper arm 
disability at the 10 percent level, evaluations that could be 
applicable for either the dominant (major) or nondominant 
(minor) arm.  The Board does note that, based upon the RO's 
analysis as part of the October 1997 rating decision on 
appeal, the veteran's left arm was evaluated as the 
nondominant arm.  However, the Board has not found any 
definitive evidence to support that conclusion.  

This information is essential in adjudicating the veteran's 
claim.  First, it is essential in determining the proper 
rating to which the veteran is entitleme as a result of the 
CUE determination made above.  Second, it is essential for 
adjudicating any claim for an increased rating for the 
residuals of paralysis of the left radial nerve and for his 
shrapnel wound of the left upper arm.  Accordingly, the 
veteran's claim is REMANDED for the following action:  

1.  The RO must determine the handedness 
for the veteran in accordance with 
38 C.F.R. § 4.69 (1999).  The 
determination can be made based upon 
evidence of record, if there is such 
evidence, or credible evidence provided 
by the veteran.  If deemed necessary by 
the RO, the veteran's handedness may be 
determined by testing on VA examination.

2.  Thereafter, the RO should consider 
the proper rating for the veteran's left 
arm disability in relation to the 1946 
rating action.  Thereafter, the RO should 
undertake any other indicated 
development, including a current 
disability evaluation examination if 
deemed necessary, and readjudicate the 
issues of entitlement to increased 
ratings for residuals of paralysis of the 
left radial nerve, and for shrapnel wound 
of the left upper arm. 

3.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
provided an opportunity to respond

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted for the issue on REMAND.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

